NO. 07-09-0142-CV

IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
MAY 29, 2009
______________________________
 
IN THE INTEREST OF M.B.T., A MINOR CHILD
_________________________________
 
FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2008-542,134; HONORABLE JIM BOB DARNELL, JUDGE
                                       _______________________________
 
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant, John Anthony Streater, appeals the granting of the Attorney General’s
Motion Dismissing John Anthony Streater’s Motion for New Trial.   We dismiss his appeal.
          On June 13, 2008, in the 140th Judicial District Court, a default order was entered in
this cause establishing paternity and setting child support.  On July 23, Streater filed a
motion for new trial.  Prior to the trial court’s ruling on Streater’s motion for new trial,
parentage testing was conducted and indicated that Streater could not be excluded as the
father of the child, the subject of this suit.  On February 6, 2009, the Attorney General’s
Office filed a Motion to Dismiss John Anthony Streater’s Motion for New Trial contending
that Streater had failed to take further action and had not made further attempts to resolve
this cause since the return of the parentage testing.  The trial court granted the Attorney
General’s Motion to Dismiss on March 6 for want of prosecution.  Streater received notice
of the granting of the Motion to Dismiss on April 2 and filed his notice of appeal on April 30.

          Upon accepting Streater’s notice of appeal, this court notified Streater on May 6 that
the filing fee of $175 had not been paid and that, according to Rule 42.3 (c), failure to pay
the filing fee within 10 days from the date of the notice could result in dismissal.  To date,
we have had no response to the court’s request nor have we received payment of the
court’s filing fee.
          We, therefore, dismiss the appeal.   See Tex. R. App. P. 42.3(c). 
 
                                                                           Mackey K. Hancock
                                      Justice
 
 
 
Do not publish.